 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00182-LJO-SKO
11
                                  Plaintiff,
12
                            v.
13
     ELFEGO ALCALA,                                       STIPULATION FOR PROTECTIVE ORDER
14   AIDA CORONA,
     LUPITA CISNEROS, and
15   TAMILENE CISNEROS

16                                Defendants.

17

18          WHEREAS, the discovery in this case involves information related to a confidential informant

19 whose work may be compromised if his/her identity were publicly disclosed (the “Protected

20 Information”); and

21          WHEREAS, the parties desire to have the Protected Information produced to undersigned

22 defense counsel;

23          The parties agree that entry of a stipulated protective order is appropriate.

24          THEREFORE, Elfego Alcala (“Defendant”), by and through his counsel of record, Nicholas F.

25 Reyes (“Defense Counsel”), and the United States of America, by and through Assistant United States

26 Attorney Laura D. Withers, hereby agree and stipulate as follows:
27          1.     This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

28 Criminal Procedure, and its general supervisory authority.


      STIPULATION FOR PROTECTIVE ORDER                    1
30
 1          2.      This Order pertains to the Protected Information, the Bates numbers pertaining to which

 2 will be specified when produced to Defense Counsel (“the discovery”). This Order also relates to any

 3 verbal communications between the government and Defense Counsel about the confidential informant.

 4          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 5 documents or other information, verbal or written, that contain Protected Information with anyone other

 6 than Defense Counsel, defense investigators, and support staff. Defense Counsel may permit Defendant

 7 to review un-redacted documents in the presence of his or her attorney, defense investigators, and

 8 support staff. The parties agree that Defense Counsel, defense investigators, and support staff shall not

 9 allow Defendant to copy Protected Information contained in the discovery.

10           4.     The discovery and information therein may be used only in connection with the litigation

11 of this case and for no other purpose. The discovery is now and will forever remain the property of the

12 government. Defense Counsel will return the discovery to the government or certify that it has been

13 destroyed at the conclusion of the case.

14          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

15 ensure that it is not disclosed to third persons in violation of this agreement.

16          6.      Defense Counsel shall be responsible for advising Defendant, employees, and other

17 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

18          7.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

19 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

20 this Order.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


      STIPULATION FOR PROTECTIVE ORDER                    2
30
 1          8. Defense Counsel reserves the right to later seek to have the terms of this Order modified or

 2 revoked. Defense Counsel agrees to return the discovery to the Government in its complete form if the

 3 terms of this Order are modified or revoked if so requested by the United States.

 4

 5          IT IS SO STIPULATED.

 6
            DATED: January 23, 2019                      McGREGOR W. SCOTT
 7                                                       United States Attorney
 8
                                                         By: /s/ Laura D. Withers
 9                                                       LAURA D. WITHERS
                                                         Assistant U.S. Attorney
10

11
            DATED: January 23, 2019                      By: /s/
12                                                       NICHOLAS F. REYES
                                                         Attorney for Defendant Elfego Alcala
13

14
     IT IS SO ORDERED.
15

16 Dated:     February 8, 2019                                  /s/   Sheila K. Oberto             .
17                                                    UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION FOR PROTECTIVE ORDER                  3
30
